INVESTMENT SUB-ADVISORY AGREEMENT AGREEMENT made this 27th day of September, 2015 by and between RiskX Investments, LLC (“Adviser”) and Newfound Research, LLC (“Sub-Adviser”); the Adviser and Sub-Adviser each, a “Party” and together, the “Parties”. WHEREAS, Rx Funds Trust (the “Trust”), a Delaware statutory trust, is an open-end, management investment company registered with the Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940, as amended (“1940 Act”), consisting of multiple portfolio series, each having its own investment objective, policies and restrictions; and WHEREAS, the Trust has retained the Adviser to provide the Trust with business and asset management services for the Rx Tactical Rotation Fund, a series of the Trust (the “Fund”), subject to the supervision and control of the Trust’s Board of Trustees; and WHEREAS, the Trust’s agreement with the Adviser permits the Adviser to delegate to other parties certain of its asset management responsibilities; and WHEREAS, the Adviser has entered or intends to enter in sub-investment advisory agreements with one or more sub-advisors; and WHEREAS, the Adviser desires to retain the Sub-Adviser to render investment management services to the Fund, and the Sub-Adviser is willing to render such services. NOW THEREFORE, in consideration of mutual covenants herein contained, with respect to the Fund, the Parties hereto agree as follows: 1. Appointment. The Adviser hereby appoints Sub-Adviser to act as the investment sub-adviser of the Fund for the period and on the terms set forth herein as the Adviser, from time to time, may specify. Sub-Adviser accepts the appointment and agrees to furnish the services set forth herein for the compensation provided herein and to provide, at its own expense, the office space, furnishings and equipment and the personnel required by it to perform the services on the terms and for the compensation provided herein. 2. Services as Sub-Adviser. (i) Subject to the general oversight and supervision of the Adviser and the Board of Trustees of the Trust, the Adviser employs Sub-Adviser to (a) manage the investment and reinvestment of the Fund’s assets and, with respect to such assets, to (b) continuously review, supervise, and administer the investment program of the Fund which is created by the Adviser; (c) determine, in Sub-Adviser’s discretion, the securities, instruments, agreements, and contracts to be purchased, sold or held by the Fund; such non-discretionary investment services provided in Sections 2 (a)-(c) are referred to herein as the Fund’s “Model Portfolio” (d) provide the Adviser, other sub-investment advisers as the Adviser may direct, and the Trust with records concerning Sub-Adviser’s activities and Model Portfolio which the Trust is required to maintain, and (e) render regular reports to the Adviser and to the Trust’s officers and Trustees concerning Sub-Adviser’s discharge of the foregoing responsibilities. (ii) Sub-Adviser shall discharge the foregoing responsibilities, subject to the Adviser’s oversight and supervision and the control of the officers and the Trustees of the Trust and in compliance with (a) such policies as the Trustees may from time to time establish, (b) the objectives, policies, strategies, and limitations for the Fund as set forth in the Trust’s then-current registration statement as filed with the U.S.
